Case 3:18-cv-00527-LRH-WGC Document 49-11 Filed 12/20/19 Page 1 of 4




             EXHIBIT K
   to Plaintiff’s Motion for an Order Compelling
 Defendant’s Discovery Responses, Deposition, and
   Forensic Examination of Electronically Stored
          Information and for Other Relief




     Email dated October 24, 2019
            Case 3:18-cv-00527-LRH-WGC Document 49-11 Filed 12/20/19 Page 2 of 4


Elizabeth Dendary

From:               Andrew Bleiman <andrew@marksklein.com>
Sent:               Thursday, October 24, 2019 5:53 AM
To:                 Bart K. Larsen; Cecilia Lee; Elizabeth High
Cc:                 Mary A. Barnes; Mark Fishbein
Subject:            RE: HP Tuners, LLC v. Cannata


Bart:

We have not heard from you in response to the email below. Please advise.

Regards,

Andrew P. Bleiman, Esq.
Marks & Klein, LLP
1363 Shermer Road, Suite 318
Northbrook, Illinois 60062
312‐206‐5162 (O)
312‐420‐5568 (C)
732‐219‐0625 (F)
www.marksklein.com

A proud member of the Northern Illinois Franchise Association. Please visit www.northernilfranchise.org.

From: Andrew Bleiman
Sent: Tuesday, October 15, 2019 4:12 PM
To: Bart K. Larsen <blarsen@klnevada.com>; 'c.lee@lee‐high.com' <c.lee@lee‐high.com>; 'e.high@lee‐high.com'
<e.high@lee‐high.com>
Cc: Mary A. Barnes <mbarnes@klnevada.com>; Mark Fishbein <mark@marksklein.com>
Subject: RE: HP Tuners, LLC v. Cannata

Bart:

The supplemental production remains woefully insufficient and incomplete. For example, we have not received any of
the text message communications between your client and Mr. Sykes‐Bonnett, Mr. Martinson or any other
individuals. Likewise, the email production is lacking in several material respects. Finally, your objections in the
amended responses remain improper. Do you anticipate another supplemental production?

Finally, please advise regarding available dates for Mr. Cannata’s deposition in late November, December and
January. Thank you.

Andrew

Andrew P. Bleiman, Esq.
Marks & Klein, LLP
1363 Shermer Road, Suite 318
Northbrook, Illinois 60062
312‐206‐5162 (O)
312‐420‐5568 (C)
                                                           1
            Case 3:18-cv-00527-LRH-WGC Document 49-11 Filed 12/20/19 Page 3 of 4
732‐219‐0625 (F)
www.marksklein.com

A proud member of the Northern Illinois Franchise Association. Please visit www.northernilfranchise.org.

From: Andrew Bleiman
Sent: Monday, September 16, 2019 8:44 AM
To: Bart K. Larsen <blarsen@klnevada.com>; 'c.lee@lee‐high.com' <c.lee@lee‐high.com>; 'e.high@lee‐high.com'
<e.high@lee‐high.com>
Cc: Mary A. Barnes <mbarnes@klnevada.com>
Subject: RE: HP Tuners, LLC v. Cannata

Bart:

We have not received the supplemental document production to my knowledge. Also, please advise regarding dates for
Mr. Cannata’s deposition.

Regards,

Andrew

Andrew P. Bleiman, Esq.
Marks & Klein, LLP
1363 Shermer Road, Suite 318
Northbrook, Illinois 60062
312‐206‐5162 (O)
312‐420‐5568 (C)
732‐219‐0625 (F)
www.marksklein.com

A proud member of the Northern Illinois Franchise Association. Please visit www.northernilfranchise.org.

From: Bart K. Larsen <blarsen@klnevada.com>
Sent: Tuesday, September 10, 2019 6:54 PM
To: Andrew Bleiman <andrew@marksklein.com>; 'c.lee@lee‐high.com' <c.lee@lee‐high.com>; 'e.high@lee‐high.com'
<e.high@lee‐high.com>
Cc: Mary A. Barnes <mbarnes@klnevada.com>
Subject: RE: HP Tuners, LLC v. Cannata

                                      This message was sent securely using Zix®

Files containing native format copies of the emails previously produced as PDF files have been added to the Dropbox
folder. Also, a supplemental document production and a set of supplemental responses to HPT’s first set of
interrogatories will be served tomorrow.

Thanks.


Bart K. Larsen, Esq.
Shareholder



                                                           2
                Case 3:18-cv-00527-LRH-WGC Document 49-11 Filed 12/20/19 Page 4 of 4

Office: 702.362.7800 Cell: 702.321.6528
Web: www.klnevada.com Bio: Attorney Bio
400 S. Rampart Blvd. | Suite 400 | Las Vegas | NV 89145

This communication (including any attachments) is not intended or written to be used, and it cannot be used, for the purpose of avoiding tax penalties
that may be imposed on the taxpayer.

This transmission is intended only for the use of the addressee and may contain information that is privileged, confidential and exempt from disclosure
under applicable law. If you are not the intended recipient, any use of this communication is strictly prohibited. If you have received this communication
in error, please notify us immediately.




From: Mary A. Barnes
Sent: Tuesday, September 10, 2019 4:50 PM
To: 'andrew@marksklein.com' <andrew@marksklein.com>; 'c.lee@lee‐high.com' <c.lee@lee‐high.com>; 'e.high@lee‐
high.com' <e.high@lee‐high.com>
Cc: Bart K. Larsen <blarsen@klnevada.com>
Subject: HP Tuners, LLC v. Cannata

Attached for your information and records are the following:

         Defendant’s First Supplemental; Response to Plaintiff HP Tuners, LLC’s First Set of Requests for Production
         Defendant’s First Supplemental Responses to Plaintiff HP Tuners, LLC’s First Set of Requests for Admissions

If you have any questions, please contact Bart Larsen, Esq. Thank you!



Mary A. Barnes
Legal Assistant




P:702.362.7800 F: 702.362.9472
Web: www.klnevada.com
400 S. Rampart | Suite 400 | Las Vegas | NV 89145

This communication (including any attachments) is not intended or written to be used, and it cannot be used, for the purpose of avoiding tax penalties
that may be imposed on the taxpayer.

This transmission is intended only for the use of the addressee and may contain information that is privileged, confidential and exempt from disclosure
under applicable law. If you are not the intended recipient, any use of this communication is strictly prohibited. If you have received this communication
in error, please notify us immediately.




This message was secured by Zix®.




                                                                             3
